                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

JOSINNIE JOHNSON,
ADC #160272                                                             PLAINTIFF

v.                         CASE NO. 5:18-CV-000320-BSM

DUB BRASSELL
DETENTION CENTER, et al.                                             DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 58] is adopted and Josinnie Johnson’s claims

against Joyce Scott are dismissed without prejudice.

      IT IS SO ORDERED this 28th day of May, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
